kk Ww hd

o CO sT NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:06-cv-00244-RLH-GWF Document 12-3 Filed 05/19/21 Page 1 of 2

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEVADA
Case No.: 06-CV-00244 RLH (GWF)
DARREN CHAKER-DELNERO,
ORDER
Plaintiff

vs.
COLLECTO, INC., dba COLLECTION
COMPANY OF AMERICA, et. al. |

 

Defendants.

 

 

 

GOOD CAUSE APPEARING,
Plaintiff's Application to File Under Seal is GRANTED. The Clerk of the Court is
directed to file Plaintiff's Ex Parte Motion to Seal Records and the Application under

seal.

IT IS SO ORDERED.
Dated:

 

District Court Judg

 
    

See

*a]BSOd JO} JOU S} |

*ME] [BL9P9] JO UOTR/OIA
“ell2WI Aoud yea esn Jo

Kee Ba Odes

Ova ie SOdg ‘S'f} Suz g Ayadoid 9u) st

oF

3! SHES O54 401 0 ry

IAOJE S} DUB

iu

is So

+

Pyr5 qe

RUSCH EERE

nh
pu

S

GER

ies

o

yBra
0

B

Hy

1

Auoug yy asn 49) 1 Jonpoud sius

wBIIMUISG J21SO0d
Saje1§ payun

“@1ES¥s 104 30u SI joqe] sy,
124E P94 JO UOheiaIA @ aq Aew asnsr

 

N

 

    
           
 

 

        
 

 

————==
8. 0 sons
Ae Laisa 19

#IAUIS SIVHSUVIAI SK CSAVUX

|

  

8LOZ AON “VO0L Isqry
aWOD'SdSN LY SN LISIA

R05 you. s] joqesiys

a

Biep 1 Ie uonejoa B afew esnsiy}

AY at

i.
2

‘ee8

 

    

gApiM @8n Joy pHonpoad siya

i

 

pe
4

 

Ee

 

       

*@JESOl 10) JOU s}
@/289410; you $1 fo
JOPS} J uonejoja e

*M2| {219P9} Jo VONSIOIA

yLp000

‘eIIEW Aijtonig ua asn s0fM

 

ii

          

 

"8PO9 YO euy ueoS

‘dnyolg abeyoey aad anpeyos of GC Jj a Nn S N |

El ObbS ZEL1 OOGL Zb1S GOGG

CU imho etd ae ete f teesstee ew et lt

# @ONIMDVUL Sdsn
*e6el1en09 Seema eee
G902-10168 AN Sebe,a sey

$ GATE SYDIA SVT eee
‘OL

diHs

 

    
 

 

al

[S209]

-suoneUl -2/8l/SO -AVO AYSAMACG dal0sadXx4H

w(Ajdde su 91.01
z o9'y a1 2

@AWG-b TIVIN ALIMORd

7 i Of ILOOCSSPLE 1
ALTE] oe S6L$

GIvd ADVLSOd SN

 

 

 

e219 [21SOg
Sa}e}S payun

 

“ADINAS TViSOd
SALIVIS OFLINA)

 

 

i | | | ‘8 3
AAA |=

 

—
3

  

eet =
aes a
2 §
so
i 23% [
: a2% a
fe ff . #4
on 4 - i

 

y eu0lpeu
URI [Fey

OL Sssap

YUL Past
ZUJOIUL §
JULORL

MIS@LUO

Wep pa:

 

810¢ Ao
sINOO'SdSN

  
